Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 1 of 11 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA

   LEE BENNETT                                   )
                                                 )
                                   Plaintiff     )      Civil Action No. 8:21-cv-2018
                                                 )
                     vs.                         )
                                                 )
                                                 )
   DENIS R. MCDONOUGH, Secretary,                )
   Department of Veterans Affairs                )
   (Veterans Health Administration)              )
   Agency

                                Defendant

                                       COMPLAINT

         Plaintiff Lee Bennett by and through his undersigned attorneys, files this Complaint

  against Defendant Denis R. McDonough, Secretary, Department of Veterans Affairs

  (Veterans Health Administration) Agency (the “VA” or Defendant) and alleges and says

  as follows:

                                JURISDICTION AND VENUE

 1. Plaintiff brings this action against Defendants pursuant to Title VII of the Civil Rights

     Act of 1964, as amended (“Title VII”), 41 U.S.C. Section 2000e et seq, specifically 42

     U.S.C. §2000e-16 et seq. the Government Employee Rights Act of 1991.

 2. Jurisdiction is conferred upon this Court by 42 U.S.C. Sect. 2000e-5; 2000e-16; 28

     U.S.C. Sect. 1331; and 28 U.S.C. Sect. 1343.

  3. Venue is proper for the United States District Court for the Middle District of Florida

     because:



                                                                                           1
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 2 of 11 PageID 2




      a. Plaintiff was employed in the Middle District of Florida by the VA, which at all

          material times conducted, and continues to conduct, business in the Middle District

          of Florida;

      b. The acts that gave rise to Plaintiff’s claims occurred within the Middle District of

          Florida pursuant to 42 U.S.C. Sect. 2000e-16(c) and 42 U.S.C. Sect. 1391 “b” and

          “c”; and

      c. The Defendant is subject to jurisdiction there.

                               CONDITIONS PRECEDENT

  4. Plaintiff has complied with all conditions precedent in this case, or they have been

     waived.

  5. Specifically, in 2020, Plaintiff contacted an EEO Counselor to report a hostile work

     environment.

  6. On May 25, 2021, the U.S. Equal Employment Opportunity Commission Office of

     Federal Operations issued a Decision from a timely appeal from an agency final

     decision dated January, 15, 2021 in which Plaintiff was given the right to file a civil

     action in an appropriate United States District Court within 90 days.

  7. Accordingly, this lawsuit is being filed within the 90 days’ time in which to file.

                                          PARTIES

  8. Plaintiff is a permanent resident of the United States, who during all material times

     resided in the Middle District of Florida.

  9. Defendant, Denis R. McDonough, Secretary, Department of Veterans Affairs

     (Veterans Health Administration) Agency, is a federal agency headquartered at 810

     Vermont Avenue, NW Room 1000, Washington, DC 20420-0001.
                                                                                           2
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 3 of 11 PageID 3




  10. The VA is an “employer” within the meaning of the Title VII and the Government

     Employee Rights Act of 1991.

  11. The VA is engaged in an “industry affecting commerce” within the meaning of Title

     VII and the Government Employee Rights Act of 1991.

  12. At some or all times material to this action, the VA and some of its representatives

     engaged in unlawful discriminatory practices against the Plaintiff, which were

     motivated at least in part by the Plaintiff being of African descent, having disabilities

     and requesting accommodation for his disabilities.

                                FACTUAL ALLEGATIONS

  13. Plaintiff, worked as a Claim Assistant (GS-5) in the Office of Community Care

     Delivery Operations as the VAMA at 8900 Grand Oaks Circle, Tampa, Florida, from

     April 22, 2014 until he was terminated on December 2, 2020.

  14. Prior to working at the VA, Plaintiff was a 20-year combat veteran who was honorably

     discharged from the service.

  15. As a veteran, the Plaintiff took his job with the VA seriously and was duly qualified to

     perform his job with the VA within the legitimate expectations of his employer.

  16. Plaintiff was an employee in good standing with the VA prior to his termination.

  17. At all times material, Plaintiff, is a male African (of African Race) man.

  18. At all times material, Plaintiff, suffered from chronic mental and physical disabilities

     of anxiety, severe osteoarthritis in his knees, degenerative joint disease, lumbar disc

     bulging and or herniations, left shoulder tendinitis and subacromial impingement, right

     shoulder rotator cuff tear, and right bicep tendinitis



                                                                                            3
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 4 of 11 PageID 4




  19. Due to the disabilities described above, Plaintiff’s major life activities are interfered as

      follows: (i) unable to drive for more that 20 minutes; (ii) unable to concentrate; and

      (iii) feelings of restlessness, rapid breathing and rapid heart rate.

  20. At all times material, Plaintiff lived in Tampa, Florida.

  21. At all times material, Plaintiff’s immediate supervisor was Carissa Palacios-Martinez

      (“Carissa”).

  22. At all times material, Christina Luz (“Christina”) was Plaintiff’s Area Manager and

      Plaintiff’s second level supervisor.

  23. One of the Plaintiff’s considerations when taking a position with the VA at the Tampa

      office was that he would not have to travel a very long distance to work; his home is

      approximately a ten-minute drive away.

  24. In April of 2020, Plaintiff began having difficulties at work due to his mental and

      physical disabilities.

  25. In early April of 2020 Plaintiff requested for reasonable accommodations of full-time

      telework to his immediate supervisor, Carissa.

  26. At the time of Plaintiff’s request, employees at the Tampa office were already

      teleworking pursuant to the April 1, 2020 stay-at-home order issued by Florida

      Governor Ron DeSantis.

  27. Instead of granting the Plaintiff’s request, Carissa denied it, citing that the Plaintiff was

      an essential worker and as such, he was required to travel to Largo, Florida.

  28. Plaintiff’s supervisor, Carissa knew of the Plaintiff’s disabilities as he just requested

      accommodation for them therefore Carissa knew or should have known that it would



                                                                                                 4
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 5 of 11 PageID 5




     put great strain and hardship on the Plaintiff to travel from Tampa to Largo Florida but

     did so anyway.

  29. On April 19, 2020 Plaintiff reported to duty at the VA’s Office of Community Care in

     Largo, Florida per his supervisor’s instructions.

  30. Plaintiff continued to drive from Tampa to Largo and back again five times a week.

  31. While the distance between Tampa and Largo is 25 miles, it takes approximately 1 hour

     to drive the distance.

  32. Plaintiff became injured due to his disability when he endured hour long car rides twice

     a day for weeks.

  33. While the Plaintiff was at the Largo, Florida location, he discovered that all of the

     employees that reported to the Largo office had gotten promoted to GS-9 or above.

  34. The Plaintiff further discovered that those promoted employees at the Largo office were

     all Caucasian.

  35. As such, in April of 2020, the defendant required its only black employee going to its

     Largo office, the Plaintiff, to commute approximately 1 hour from Tampa to Largo.

  36. In April of 2020, the defendant required its only employee who requested an

     accommodation for his disabilities, to commute approximately 1 hour from Tampa to

     Largo.

  37. On April 21, 2020, the Plaintiff again requested to telework but was denied by his

     supervisor who again cited he was an essential worker.

  38. Instead of accommodating Plaintiff’s request for his disabilities, the Plaintiff’s second

     level supervisor, Christina, suggested he take eCam training to be promoted from GS-

     5 to GS-6.
                                                                                             5
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 6 of 11 PageID 6




  39. The Plaintiff took his second level supervisors’ suggestion as sincere at first and on

     June 1, 2020, he began eCAM training.

  40. On June 2, 2020, Plaintiff was denied access to the online eCam training system.

  41. On June 2, 2020, Plaintiff complained his to supervisor Carissa that he not could gain

     access to the eCam training system and she told him that “Christina is taking care of

     it.”

  42. Plaintiff did not get access to the eCam training system on June 2, 2020. Instead the

     Plaintiff sat in front of a computer and watch approximately 20 other trainees

     completing the eCam training.

  43. On June 3, 2020, the third and final day of the eCam training period, Plaintiff still did

     not have access to the system and was unable to participate.

  44. Plaintiff again sat for about 3 hours watching other trainees complete the training.

  45. During the lunch break on June 3, 2020, the Plaintiff told his supervisor Carissa that he

     no longer wanted to continue sitting in front of the computer as it was too painful.

     Carissa told the Plaintiff that Christina wanted the Plaintiff to sit and watch the training.

  46. The Plaintiff returned the computer and watched the training but was in a great deal of

     pain which led to him having an anxiety attack and found it difficult to concentrate as

     his mind kept going blank.

  47. At the end of June 2020, Plaintiff requested reasonable accommodation to be able to

     telework or work from the Tampa office which is 10 minutes from the Plaintiff’s home

     and presented approval through his VA doctor, Dr. Van.

  48. The VA requested the doctor state the duration of arthritis in Plaintiff’s right knee.



                                                                                                6
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 7 of 11 PageID 7




  49. Upon information and belief, Dr. Van reported the duration of arthritis in Plaintiff’s

     right knee and lower back to the VA.

  50. Nothing happened after information was given to the VA.

  51. After getting no response from the VA, the Plaintiff filed an informal complaint with

     the EEOC.

  52. As a result of the informal complaint with the EEOC, he participated in mediation with

     his second level supervisor Christina but she would not agree to any accommodations

     for the Plaintiff’s disabilities.

  53. On December 2, 2020, instead of addressing the Plaintiff’s concerns regarding his

     disability or race, the VA sent the Plaintiff a letter which instructed him that he was to

     be removed from civil service on December 2, 2020 pursuant to 38 U.S.C. § 714.

  54. On December 10, 2020, when the informal process did not yield any results, the

     Plaintiff filed a formal complaint with the EEOC.

                                       COUNT I
                            DISABILITY DISCRIMINATION:
                          Government Employee Rights Act of 1991

  55. Plaintiff re-alleges paragraphs 1 through 56 as if fully set forth herein.

  56. 42 U.S.C. §2000e-16 et seq. defines a violation of the Government Employee Rights

     Act of 1991 to mean a practice that violates section 2000e-16(b)(a).

  57. 42 U.S.C §2000e-16(b)(a)(3) states in relevant part that “state employees . . .shall be

     made free from any discrimination based on . . . disability within the meaning of section

     781 of title 29 and sections 12112 to 12114 of this title.”

  58. The VA discriminated against the Plaintiff on the basis of his disabilities by failing to

     accommodate the Plaintiff’s reasonable request to telework from home.
                                                                                             7
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 8 of 11 PageID 8




  59. The VA further discriminated against the Plaintiff on the basis of his disabilities by

     failing to accommodate the Plaintiff’s reasonable request to return to the Tampa office,

     a ten-minute commute from his home.

  60. The VA discriminated against the Plaintiff on the basis of his disabilities by subjecting

     him to different terms and conditions of employment and terminating his employment

     for pre-texual reasons.

  61. The actions of the VA constitute an intentional violation of Title VII, and as a direct,

     natural, foreseeable and proximate result of the actions and inactions of Defendant,

     Plaintiff has suffered injuries and losses including a violation of his statutory rights,

     mental pain and suffering and extreme emotional stress; loss of ability to lead a normal

     life; lost wages and benefits and other economic losses, all of which injuries and losses

     are continuing and permanent in nature.

  62. Plaintiff has retained the services of the undersigned attorneys to represent him in this

     action and is obligated to pay them a reasonable fee for their services.

     WHEREFORE, Plaintiff requests:

     (a) A determination that a violation of 42 U.S.C §2000e-16(b)(a)(3) occurred;

     (b) An award of compensatory damages as would be appropriate if awarded under

         section 1981 or section 1981a(a) and 1981a(b)(2);

     (c) An award of costs in this action, including reasonable attorneys' fees and expert

         fees as provided by Title VII; and

     (d) Any other equitable relief deemed appropriate by this Court.




                                                                                             8
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 9 of 11 PageID 9




                                     COUNT II
                               RACE DISCRIMINATION
                         Government Employee Rights Act of 1991

  63. Plaintiff re-alleges paragraphs 1 through 56 as if fully set forth herein.

  64. 42 U.S.C. §2000e-16 et seq. defines a violation of the Government Employee Rights

     Act of 1991 to mean a practice that violates section 2000e-16(b)(a).

  65. 42 U.S.C §2000e-16(b)(a)(1) states in relevant part that “state employees . . .shall be

     made free from any discrimination based on . . . race within the meaning of section

     2000e-16 of this title.”

  66. The VA discriminated against the Plaintiff on the basis of his race by subjecting him to

     different terms and conditions of employment and terminating his employment for pre-

     texual reasons.

  67. The actions of the VA constitute an intentional violation of Title VII, and as a direct,

     natural, foreseeable and proximate result of the actions and inactions of Defendant,

  68. Plaintiff has suffered injuries and losses including a violation of his statutory rights,

     mental pain and suffering and extreme emotional stress; loss of ability to lead a normal

     life; lost wages and benefits and other economic losses, all of which injuries and losses

     are continuing and permanent in nature.

  69. Plaintiff has retained the services of the undersigned attorneys to represent him in this

     action and is obligated to pay them a reasonable fee for their services.

     WHEREFORE, Plaintiff requests:

     (a) A determination that a violation of 42 U.S.C §2000e-16(b)(a)(1) occurred;

     (b) An award of compensatory damages as would be appropriate if awarded under

         section 1981 or section 1981a(a) and 1981a(b)(2);
                                                                                             9
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 10 of 11 PageID 10




      (c) An award of costs in this action, including reasonable attorneys' fees and expert

         fees as provided by Title VII; and

      (d) Any other equitable relief deemed appropriate by this Court.

                                      JURY DEMAND

                   Plaintiff demands a trial by jury on all issues so triable.


   DATED this 20th day of August, 2021.                 Respectfully submitted,

                                                        /s/ Neil Bryan Tygar      .




                                                        Neil Bryan Tygar, Esq.
                                                        Neil Bryan Tygar, P.A.
                                                        Attorney for Plaintiff
                                                        Bar No. 0911100
                                                        5341 W. Atlantic Ave, #303
                                                        Delray Beach, FL 33484
                                                        Telephone:     (561) 455-0280
                                                        Facsimile:     (561) 455-0281
                                                        Email:         ntygar@me.com




                                                                                        10
Case 8:21-cv-02018-SDM-AEP Document 1 Filed 08/20/21 Page 11 of 11 PageID 11
